Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection
Claim 5 is objected to for the following reasons: please indicate what an acronym MALDI-TOF-MS means when first using it. Appropriate correction is required.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A computer-implemented method of identifying a species from mass spectra, the computer-implemented method comprising:
loading a data set into memory on a computer, the data set comprising:
    a species and associated mass spectra;
for each of the associated mass spectra, pre-processing to identify ranks of intensities of an in-bin peak across bins defining ranges of mass-to-charge ratio; and
training a species binary classifier for each of a plurality of species using at least the ranks of intensities.”

The steps of indicated as Abstract idea is considered to be equivalent of a mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2A prong 2,

The claims are not directed to any practical application.
The claim 1 do not comprise any significant additional elements/steps.
The steps of “loading a data set into memory on a computer, the data set comprising: a species and associated mass spectra” just necessary data gathering  steps, which is insignificant extra solution activity.
Under step 2B: 
The steps of “loading a data set into memory on a computer, the data set comprising: a species and associated mass spectra” which is well-known, routing and conventional elements/structure, as evidence provide by the Golberg et al., (US Pub.20060249667), and Amrane et.al.,  (FR 3078166).

The depended claims 2-4, 6, 7, 8, 9, 10 are merely extend the details of operational data, which is a part of Abstract.

Also, the depended claims 4 and 5 are merely extend the details of the abstract idea 
of mathematical concepts, more particularly mathematical calculations or mental steps as recited.
Therefore claims 2-10 are similarly rejected under 35 U.S.C. 101.
 The claims 11- 14 are comprise an additional elements/steps that are sufficient to amount to significantly more than the judicial exception, and the claims are eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim 3 depend from itself, which is not permissible. The dependency Claims needs to be corrected.

Regarding Claim 4:
  It is unclear in claim 4 if the limitation of “each member” related to the species recited in claim 1 or to other members, for instance “decoy member”.
The Examiner assumes the member is relates to species member and associated mass spectra.
Regarding Claims 11 and 13:
It is not clear if the pre-processing the mass spectra steps in claim 11 is a second pre-processing step in addition to the pre-processing of claim 1 or the same as the pre-processing steps of claim 1.
Claim 14 recites “A system for identifying a species from mass spectra, the system comprising: a processor; and computer-readable memory containing instructions to: implement an interface programmed to receive mass spectra; store the mass spectra in the computer-readable memory; and invoke execution of the method of claim 1 on the processor.” It is unclear whether “to: implement an interface programmed to receive mass spectra; store the mass spectra in the computer-readable memory; and invoke execution of the method of claim 1 on the processor” is intended use or a positively recited limitation. Therefor claim 14 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golberg et al., (US Pub.20060249667), hereinafter Golberg.
         Regarding Claim 1, Golberg disclose a computer-implemented method of identifying a species from mass spectra, the computer-implemented method comprising:
      loading a data set into memory on a computer (Fig. 3, # 36, Fig. 12 (computer), para [0033], teaches in step 36, input spectra data is obtained), the data set comprising: 
    a species and associated mass spectra (Fig. 1, para [0025], teaches provides for the accessing of a portion of a mass-fragment spectrum; Fig. 1 is a block diagram of a process for correlating tandem mass spectrometer data with sequences from a protein sequence library);
     for each of the associated mass spectra, pre-processing to identify ranks of intensities of an in-bin peak (Fig. 2, # 30, para [0031], teaches rank-based intensity normalization was selected for use in generating of the filters rather than relative intensities, teaches the most intense peak has a rank=1, the second most intense has rank=2) across bins defining ranges of mass-to-charge ratio (para [0054], teaches m/z range is divide into 10 equal-width bands between 300Da and  the larges observed m/z); and
     training a species binary classifier for each of a plurality of species using at least the ranks of intensities (paragraph [0064] teaches training a binary classification on a training set (i.e. species binary classifier), para [0068] teaches a histogram of m/z differences was used as an input to a learning model (or classifier algorithm) (i.e. training), such as an SVM, SVR, NN or other appropriate learning model. The following discussion focusses on an SVM based filter. For this SVM, a vector of length 187 (the maximum mass of an amino acid residue) was created with bins for m/z differences of [0.5, 1.5], [1.5, 2.5], and so forth up to [186.5, 187.5]. The entry in histogram bin i is defined as a sum over all peak pairs in the spectrum: Hist(i)=.SIGMA.{min{1/Rank(x), 1/Rank(y)}:M(x)-M(y).epsilon.[i-0.5, i+0.5]}).
        Regarding Claim 11, Golberg disclose a computer-implemented method of identifying a species from mass spectra, the computer-implemented method comprising:
loading a data set into memory on a computer (para [0081], teaches CPU 134, memory 136;  storage system 148 (along with the removable-media data device 150) and the computer readable media 152 comprise a file storage mechanism), the data set comprising mass spectra (para [0033], teaches In step 36, input spectra data is obtained. The smaller pieces can be provided to a tandem mass spectrometer (MS/MS), which generates a spectrum for the respective pieces);
    pre-processing the mass spectra to identify at least ranks of intensities of an in-bin peak (Fig. 2, # 30, para [0031], teaches rank-based intensity normalization was selected for use in generating of the filters rather than relative intensities, teaches the most intense peak has a rank=1, the second most intense has rank=2) across bins defining ranges of mass-to-charge ratio (para [0054], teaches m/z range is divide into 10 equal-width bands between 300Da and  the larges observed m/z); and
    applying the species binary classifiers created using the method of claim 1 against the ranks of intensities to identify one or more species based on a single mass spectrum ((paragraph [0064] teaches training a binary classification on a training set (i.e. species binary classifier), para [0068], teaches a histogram of m/z differences was used as an input to a learning model (or classifier algorithm), such as an SVM, SVR, NN or other appropriate learning model. The following discussion focusses on an SVM based filter. For this SVM, a vector of length 187 (the maximum mass of an amino acid residue) was created with bins for m/z differences of [0.5, 1.5], [1.5, 2.5], and so forth up to [186.5, 187.5]. The entry in histogram bin i is defined as a sum over all peak pairs in the spectrum: Hist(i)=.SIGMA.{min{1/Rank(x), 1/Rank(y)}:M(x)-M(y).epsilon.[i-0.5, i+0.5]}).

      Regarding Claim 12, Golberg disclose the computer-implemented method of claim 11, teaches in the applying step identifies a plurality of species for the single mass spectrum (Fig. 1, # 18, para [0026], teaches outputs an intensity and mass-to-charge ratio (m/z) for each of the plurality of fragments in the fragment mixture. This information can be output as a fragment mass spectrum 18).

      Regarding Claim 14, Golberg disclose a system for identifying a species from mass spectra, the system comprising:
    a processor (Fig. 12, # 132); and
computer-readable memory containing instructions (Fig. 12, # 136, memory, # 134 is CPU, para [0039], where read from storage (e.g., memory, disk, CD . . . ) instead of being created here. For instance, the filter can be initially trained and the surface saved to storage (e.g., a file)) to:
    implement an interface programmed to receive mass spectra (para [0081], where computer system 130 includes a computer 132 that incorporates a CPU 134, a memory 136, and can include a network interface 138. The network interface 138 can provide the computer 132 with access to a network 140 over a network connection 142. The computer 132 also includes an I/O interface 144 that can be connected to a user interface device(s) 146, a storage system 148); 
     store the mass spectra in the computer-readable memory; and invoke execution of the method of claim 1 on the processor (para [0082, where  program product 154 on the computer readable media 152 is generally read into the memory 136 as a program 156 that instructs the CPU 134 to perform the processes described herein as well as other processes. The computer program 156 can be embodied in a computer-usable data carrier such as a ROM within the device, within replaceable ROM, in a computer-usable data carrier such as a memory stick, CD, floppy, DVD or any other tangible media… communication with the computer 132 can also be connected to the network 140 through the network interface 138 using the computer 132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Golberg in view of Cicchetti et al., (US Pub.20200271672), hereinafter Cicchetti.
         Regarding Claim 2, Golberg disclose the computer-implemented method of claim 1, but does not further disclose:
introducing decoy members into the data set.
Cicchetti disclose introducing decoy members into the data set (para [0115], teaches target/decoy database search and to perform Label Free Quantification of the identified (i.e. introducing the decoys) proteins using the ‘match between runs’ option).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide decoy members, as taught by Cicchetti into Golberg in order to more flexy and easier identify a species from mass spectra.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Golberg in view of 
Geman et.al., (WO2014071082) hereinafter Geman.
        Regarding Claim 4, Golberg disclose the computer-implemented method of claim 1, but does not disclose where in the data set further comprises a phenotype for each member; and
the computer-implemented method further comprises training a phenotype binary classifier for each of a plurality of phenotypes.

Geman disclose the data set further comprises a phenotype for each member; and
the computer-implemented method further comprises training a phenotype binary classifier for each of a plurality of phenotypes (para [0015], teaches the sets of binary classifiers are aggregated into a classifier marker-panel, which directs diagnosis of a sample from a subject down the hierarchical structure towards a particular phenotype);(para [021], teaches of binary predictors guides classification of an expression profile in a dynamic "coarse-to-fine" fashion: a classifier is executed if and only if all of its ancestor classifiers have been executed and returned a positive response, i.e., predicted the phenotypes in each node).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide plurality of phenotypes, as taught by Geman into Golberg in order to observe physical properties bacteria deployment and behavior for benefits of more persuasively identify a species from mass spectra.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Golberg in view of 
Dwek et al., (US Pub.20060269974), hereinafter Dwek.
         Regarding Claim 5, Golberg disclose the computer-implemented method of claim 1, but does not disclose teaches in the mass spectra were generated using negative ion MALDI-TOF-MS analysis.
Dwek disclose the mass spectra were generated using negative ion MALDI-TOF-MS analysis (para [0054], teaches flight mass spectrometry (MALDI-TOF-MS), electrospray ionization time of flight mass spectrometry (ESI-TOF-MS), positive or negative ion mass spectrometry or liquid chromatography mass spectrometry (LC-MS).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use flight mass spectrometry, as taught by Dwek into Golberg in order to more persuasively determine the changes in the microorganisms/bacteria.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Golberg in view of Amrane et.al., (FR 3078166), hereinafter Amrane.
         Regarding Claim 6, Golberg disclose the computer-implemented method of claim 1, but does not disclose where in the intensities are relative intensities.
Amrane disclose the intensities are relative intensities (Abstract, teaches  intensities of the discriminating peaks correspond to a combination of values of the intensities corresponding to the spectra of individuals presenting the said pathology or of individuals not having the said pathology or respectively to the spectra of animals belonging to the said animal species or not belonging to the said animal species, as determined in step).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide relative intensities, as taught by Amrane  into Golberg in order to better identify the correct species.

         Regarding Claim 7, Golberg disclose the computer-implemented method of claim 1, but does not disclose where in the species are bacterial species.
Amrane disclose the species are bacterial species (Page 2, lines 21-22, teaches MALDI-TOF mass spectrometry spectrum, some seem specific to a specific bacterial species).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide specific bacterial species, as taught by Amrane  into Golberg in order to analyze the specific bacteria behavior in order to more persuasively and faster determine the specific class of bacteria from other bacteria. 

         Regarding Claim 8, Golberg disclose the computer-implemented method of claim 1, but does not disclose where in the species are selected from the group consisting of: mouse, primate, human, mammal, and animal.
Amrane disclose the species are selected from the group consisting of: mouse, primate, human, mammal, and animal (Abstract, teaches faecal sample of said human or animal individual by MALDI-type mass spectrometry… intensities of the discriminating peaks correspond to a combination of values of the intensities corresponding to the spectra of individuals presenting the said pathology or of individuals not having the said pathology or respectively to the spectra of animals belonging to the said animal species or not belonging to the said animal species, as determined in step).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide animal species, as taught by Amrane  into Golberg in order to analyze and control large spectrum/class of the bacteria behavior.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Golberg in view of Goodlett et al., (US Pub.20120197535), hereinafter Goodlett.
        Regarding Claim 3, Golberg disclose the computer-implemented method of claim 3, but does not disclose where in the decoy members include shuffled ranks of intensities.
Goodlett disclose the decoy members include shuffled ranks of intensities (Fig. 3B, teaches peak 364a, 364 c, 364b, para [0131], teaches input spectrum 360 and corresponding graph 362 of peaks of input spectrum 360. FIG. 3B specifically identifies the three highest peaks, respectively peaks 364a, 364b, and 364c, in input spectrum 360 as displayed in peak graph 362); (para [0111], teaches generating decoys by shuffling the candidate LA and/or LTA structures on-the-fly while analyzing each MS.sup.n spectrum. In one embodiment, such shuffling only occurs on the position and length of LA and/or LTA fatty acid side chains; para [0242], teaches generated six on-the-fly decoys by shuffling the positions and lengths of the fatty acid side chains based on the species-specific candidate structure);(para [0238], teaches decoy database comprises protein sequences that have been shuffled or reversed, generated from the given target database beforehand or on-the-fly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide shuffled ranks of intensities, as taught by Goodlett into Golberg in order to analyzed samples quickly.

        Regarding Claim 9, Golberg disclose the computer-implemented method of claim 1, but does not disclose where in the mass spectra are glycolipid mass spectra.
Goodlett disclose the mass spectra are glycolipid mass spectra (para [0120], teaches The mass spectrum of the glycolipid of pLTA was divided into two groups (FIG. 5B)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide glycolipid mass spectra, as taught by Goodlett into Golberg in order to determine better understanding isomer-specific biological activities and disease processes.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner note regarding the prior art of the record:
Regarding Claim 13, Golberg disclose a computer-implemented method of identifying a species and phenotype from mass spectra, the computer-implemented method comprising:
    loading a data set into memory on a computer, the data set comprising mass spectra;
pre-processing the mass spectra to identify at least ranks of intensities across bins defining ranges of mass-to-charge ratio, as recited in Claim 1.

Goodlett disclose (para [0242], teaches evaluate the false discovery rate of peptide tandem mass spectral matches. For each of the 147 assigned MS.sup.4 tandem mass spectra, HiTMS generated six on-the-fly decoys by shuffling the positions and lengths of the fatty acid side chains based on the species-specific candidate structure).

Geman disclose (para [0015], teaches the sets of binary classifiers are aggregated into a classifier marker-panel, which directs diagnosis of a sample from a subject down the hierarchical structure towards a particular phenotype);(para [021], teaches of binary predictors guides classification of an expression profile in a dynamic "coarse-to-fine" fashion: a classifier is executed if and only if all of its ancestor classifiers have been executed and returned a positive response, i.e., predicted the phenotypes in each node).

The prior art of record does not teach or fairly suggest the steps of:
    “applying the species binary classifiers created using the method of claim 4 against at least the ranks of intensities to identify one or more species;
calculating a False-Discovery Rate (FDR) for the one or more species using decoy members; and
 if the FDR is less than a pre-defined threshold, applying the phenotype binary classifiers created using the method of claim 4 against at least the ranks of intensities to identify one or more phenotypes”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kweicien et al.,(US Pub.20150340216),
2. Puigserver et al., (US Pub.20200317620).
3. Chung et al., (US Pub.20120190634),
4. Barker et al., (WO2008110006 A1),
           5. Bern et al., (EP1720114 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization teaches this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2857